DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
“control system comprising a flame detection electrode” in claim 1 was not in the original specification.  
Appropriate correction is required.

Claim Objections
Claims 1-2, 4-5, 7-8, 10-12 are objected to because of the following informalities:
1. Claims 1-2 and 7-8 recite both “ionization current intensity” and “intensity of the ionization current”.  It looks like they refer to the same limitation.  Examiner recommend using the same term in the claims.
2.  Examiner recommend amending claim 1 to clearly show where the preamble ends.
3. In claims 4-5 and 10-11, examiner recommend changing “the temperature required (Tset)” to “the heating temperature required (Tset)” (Noted. there are 10 places for this).
4. In claims 4 and 10, examiner recommending deleting “in a manner controlled by a thermostat”.
5.  In claims 4, 10, and 12, there are limitations about “the water” and “the heated water”.  It looks like they refer to the same water.  Examiner recommend applicant to use the same term.
  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit for operational control” in claims 1 and 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a control unit which is operationally associated with the pilot valve (8) and main valve (6) for the operational control thereof” in lines 12-13.  It’s not clear if “the operation control” refers to “operational control of a water heater apparatus” in line 1 or if it refers to operational control of the pilot valve and the main valve.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a control unit configured to operationally control the pilot valve and the main valve”.
Claim 1 recites the limitation "the change" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a change”.
Claim 1 recites the limitation "the ignition state" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an ignition state”.
In claim 1 lines 20-22, the limitation recites “the ionization current identifies” in two places.  It’s not clear as to how an ionization current (electrical current) identifies something.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a first condition, in which the control unit identifies an ignition state of only the pilot burner (4), and a second condition, in which the control unit identifies...”
	Claim 1 recites the limitation "the effective ignition" in line 24.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an effective ignition”.
Claim 2 recites the limitation "the first ignition condition" in line 3 and “the second ignition condition” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first condition” and “the second condition” respectively.
Claim 2 recites the limitation "the state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a state”.
Claim 2 recites “can be distinguished”.  It’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “is distinguished”.
Claim 3 recites “the closure instruction sent to the main valve (6) and the closure instruction sent to the pilot valve (8)”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an instruction to close the main valve and an instruction to close the pilot valve”.
Claim 3 recites “a variation thereof”.  However claim 1 also recites “a variation involving increase or decrease of ionization current intensity”.  It’s not clear as to if the limitation of claim 3 refers back to “a variation involving increase or decrease of ionization current intensity” of claim 1, or if the limitation of claim 3 refers to “a variation of the ionization current” (Noted, these are two different things.  One is a variation about increase or decrease of ionization current intensity, ie, a rate of increase or decrease while the other one is just a variation of ionization current)
Claim 4 recites “the temperature (T) of the heated water” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a temperature of heated water”.
Claim 4 recites “identifying” in line 6.  It’s not clear as to what does it or is it a method step.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the control unit identifies the effective extinguishing of the main burner”.
Claims 4-5 each recites “there is immediately sent...” or “there is started”.  It is unclear what structure sends a closure instruction or starts automatic ignition.  Examiner recommend applicant to amend claim 4 to “the control unit is configured to operate in the following matter...
Sends a closure instruction ...if.....
Sends an automatic ignition ...if....”
Examiner recommend applicant to amend claim 5 to “the control unit is configured to...
Sends a closure instruction....if....
Sends a closure instruction ....if....
Claim 4 recites “the normal functionality” in line 16.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a normal functionality”.
Claim 4 recites “a special restoring procedure of the manual type, which can be carried out by the user” in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Also it’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to change this limitation to “a special restoring procedure manually carried out by a user”.
Claim 4 recites “the automatic ignition procedure” in line 20.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an automatic ignition procedure”.
Claim 5 recites “a special restoring procedure of the manual type, which can be carried out by the user” in line 7-8.  However claim 4 also recites the same limitation.  It’s unclear if they refer to the same special restoring procedure.  Also it’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to change this limitation to “the special restoring procedure manually carried out...”
claim 5 recites “it” in line 12.  It’s not clear as to what it refers to.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the apparatus”.
Claim 5 recites “the automatic ignition procedure of the pilot and main burners” in last line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the automatic ignition procedure of the main burner and an automatic ignition procedure of the pilot burner”. 
Claim 6 recites “the operational control thereof, according to claim 1”.  It’s not clear what “the operational control thereof” is or what limitations for the operational control is brought to claim 6 from claim 1 because in claim 1 the limitations only involved with flame detection and measuring ionization current.  
Claim 7 recites the limitation "the ignition state" in line 21.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an ignition state”.
In claim 7 lines 21-23, the limitation recites “the ionization current identifies” in two places.  It’s not clear as to how an ionization current (electrical current) identifies something.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a first condition, in which the control unit identifies an ignition state of only the pilot burner, and a second condition, in which the control unit identifies...”
	Claim 7 recites the limitation "the effective ignition" in line 25.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an effective ignition”.
Claim 8 recites the limitation "the first ignition condition" in line 3 and “the second ignition condition” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the first condition” and “the second condition” respectively.
Claim 8 recites the limitation "the state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a state”.
Claim 8 recites “can be distinguished”.  It’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “is distinguished”.
Claim 9 recites “a variation thereof”.  However claim 8 also recites “a variation involving increase or decrease of ionization current intensity”.  It’s not clear as to if the limitation of claim 9 refers back to “a variation involving increase or decrease of ionization current intensity” of claim 8, or if the limitation of claim 9 refers to “a variation of the ionization current” (Noted, these are two different things.  One is a variation about increase or decrease of ionization current intensity, ie, a rate of increase or decrease while the other one is just a variation of ionization current)
Claim 10 recites “the temperature (T) of the heated water” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a temperature of heated water”.
Claim 10 recites “the method providing for the following operating steps”.  However, there’s no positive method steps in the last two paragraph right after that.  Examiner recommend applicant to amend claim 10 to (and for examining purpose, examiner interprets this limitation is) “the method providing for the following operating steps during the waiting time (t″):
Sending a closure instruction...if...
Sending an automatic ignition procedure .... if...”
Claim 10 recites “the normal functionality” in line 15.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “a normal functionality”.
Claim 10 recites “a special restoring procedure of the manual type, which can be carried out by the user” in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.  Also it’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to change this limitation to “a special restoring procedure manually carried out by a user”.
Claim 10 recites “the automatic ignition procedure” in line 19.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “an automatic ignition procedure”.
	Claim 11 recites “comprising the following operating steps at the end of the waiting time”.  However, there’s no positive method steps in the last two paragraph right after that.  Examiner recommend applicant to amend claim 10 to (and for examining purpose, examiner interprets this limitation is) “The method according to claim 10, further comprising the following operating steps at the end of the waiting time (t″):
	- sending a closure instruction...if...
	- sending a closure instruction .....if...”
Claim 11 recites “a special restoring procedure of the manual type, which can be carried out by the user” in line 7-8.  However claim 4 also recites the same limitation.  It’s unclear if they refer to the same special restoring procedure.  Also it’s not clear as to if the limitation after “can be” is required.  Examiner recommend applicant to change this limitation to “the special restoring procedure manually carried out...”
Claim 11 recites “the automatic ignition procedure of the pilot and main burners” in last line.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the automatic ignition procedure of the main burner and an automatic ignition procedure of the pilot burner”. 
	Claim 12 recites “two temperature probes”.  However claim 10 recites “at least one temperature probe”.  It’s not clear as to if “two temperature probes” of claim 12 are included in “at least one temperature probe” in claim 10.  The same problem for the limitation “the probes” in line 3 because “at least one temperature probe” can mean more than 2 probes.  Therefore, Examiner recommend applicant to amend claim 12 to “The method according to claim 10, wherein the at least one temperature probe includes two temperature probes configured as a safety device with redundancy against over-temperature, wherein the two temperature probes each is a thermistor.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 5720604) in view of Eadie (US 20190162408).
Regarding claim 1, Kelly teaches a control system “for operational control of a water heater apparatus with a combustible gas burner, the apparatus comprising: a pilot burner for generating a pilot flame, a main burner for generating a main flame, a valve group comprising a pilot valve upstream of the pilot burner in order to open/intercept a direct flow of gas to the pilot burner and to a main valve, the main valve being positioned upstream of the main burner in order to open/intercept a direct flow of gas to the main burner, the pilot valve and main valve being electrical control valves, the pilot burner being controlled as a burner with an intermittent-type pilot flame” (this is intended use), the control system comprising 
a control unit (52, fig 4) configured to operationally control the pilot valve and the main valve (col 2 lines 22-27, “When working properly, the gas valve 18 associated with the gas line 16 will open so as to supply gas to the burner elements such as 12 and 14. The gas emanating from the burner element 14 will first be ignited by the pilot flame 26”.  This paragraph talks about pilot burner is one first then main burner is ignited by the pilot burner flame.  Therefore it is inherently that there is a pilot valve separately from the main valve 18), 
a flame detection electrode (34, fig 1) which is provided to be introduced into the flame of the pilot burner,
wherein the control unit is configured to carry out a measurement or to detect a variation involving increase or decrease of current intensity detected in the electrode, the variation in intensity of current being generated during a change between a first condition, in which the control unit identifies the ignition state of only the pilot burner (4), and a second condition, in which the control unit identifies a simultaneous ignition state of the pilot burner and the main burner (col 3 lines 35-39, “The current through the flame will be higher when the intensity of the pilot flame increases due to the ignition of the main burner flame in the main burner elements adjacent to the pilot. This increase in current or electrical conductivity is due to increased flow rate of burning gas and conduction through the pilot flame to the main flame.”  This paragraph talks about the controller distinguish whether only the pilot burner is on or both the pilot or main burners are on) “so that, by the detection of the measurement or the variation of ionization current, an effective ignition of the main burner is recognized” (this is intended function).
Kelly fails to teach the flame detection electrode is configured to conduct an ionization current which is generated by ionizing effect produced by the flame.
Eadie teaches a flame detection electrode is configured to conduct an ionization current which is generated by ionizing effect produced by the flame (abstract “electrode is further configured to measure a flame ionization current associated with the flame”).
It would have been obvious at the time of filing to modify Kelly as taught by Eadie by substituting the flame sensor with a flame sensor that detect ionization current since both sensors are art recognized suitability for an intended purpose (MPEP 2144.07.  They both detects flame), and using one or the other would achieve the same purpose of detecting flame.
Regarding claim 7, Kelly teaches a method “for operationally controlling a water heater apparatus with a combustible gas burner, the apparatus comprising: a pilot burner for generating a pilot flame, a main burner for generating a main flame, a valve group comprising a pilot valve upstream of the pilot burner in order to open/intercept a direct flow of gas to the pilot burner and to a main valve, the main valve being positioned upstream of the main burner in order to open/intercept a direct flow of gas to the main burner, the pilot valve and main valve being electrical control valves, the pilot burner being controlled as a burner with an intermittent-type pilot flame; a control system comprising a control unit which is operationally associated with the pilot valve and main valve for the operational control thereof, a flame detection electrode which is introduced into the flame of the pilot burner and which is configured to conduct an ionization current which is generated by ionizing effect produced by the flame” (this is intended use), the method comprises:
carrying out a measurement or detecting a variation involving a first condition, in which the control unit identifying an ignition state of only the pilot burner, and a second condition, in which the control unit identifies
carrying (using a controller via flame sensor 34) out a measurement or detecting a variation involving increase or decrease of the intensity of current detected in the electrode, the variation in intensity of current being generated during a change between a first condition, in which the current identifies the ignition state of only the pilot burner, and a second condition, in which the ionization current identifies a simultaneous ignition state of the pilot burner and the main burner (col 3 lines 35-39, “The current through the flame will be higher when the intensity of the pilot flame increases due to the ignition of the main burner flame in the main burner elements adjacent to the pilot. This increase in current or electrical conductivity is due to increased flow rate of burning gas and conduction through the pilot flame to the main flame.”  This paragraph talks about the controller distinguish whether only the pilot burner is on or both the pilot or main burners are on) so that by the detection of the measurement or the variation of current, an effective ignition of the main burner is recognized.
Kelly fails to teach the flame detection electrode is configured to conduct an ionization current which is generated by ionizing effect produced by the flame.
Eadie teaches a flame detection electrode is configured to conduct an ionization current which is generated by ionizing effect produced by the flame (abstract “electrode is further configured to measure a flame ionization current associated with the flame”).
It would have been obvious at the time of filing to modify Kelly as taught by Eadie by substituting the flame sensor with a flame sensor that detect ionization current since both sensors are art recognized suitability for an intended purpose (MPEP 2144.07.  They both detects flame), and using one or the other would achieve the same purpose of detecting flame.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chian (US 20140199641) in view of Kelly (US 5720604), and further in view of Eadie (US 20190162408).
Regarding claim 6, Chian teaches a water heater apparatus ([0018] “a water heater”) with a combustible gas burner, the apparatus comprising:
a pilot burner (a pilot burner 157, fig 1) for generating a pilot flame,
a main burner (main burner 159, fig 1) for generating a main flame,
a valve group (130, fig 1) comprising a pilot valve (pilot valve 137, fig 1) upstream of the pilot burner in order to open/intercept a direct flow of gas to the pilot burner and to a main valve (main valve 139, fig 1), the main valve being positioned upstream of the main burner in order to open/intercept a direct flow of gas to the main burner, the pilot valve and main valve being electrical control valves (see [0037], the valves are controlled with electric current),
the pilot burner being controlled as a burner with a pilot flame of the intermittent type ([0018] lines 1-2, “intermittent pilot combustion”),
and a control system having a control unit (110, fig 1), which is operationally associated with the pilot valve and main valve for the operational control thereof.
	Chian fails to teach a flame detection electrode which is provided to be introduced into the flame of the pilot burner and which is configured to conduct an ionization current which is generated by ionizing effect produced by the flame, and the control mechanism of claim 1.
Kelly teach a flame detection electrode (34, fig 1) which is provided to be introduced into the flame of the pilot burner,
wherein the control unit is configured to carry out a measurement or to detect a variation involving increase or decrease of current intensity detected in the electrode, the variation in intensity of current being generated during a change between a first condition, in which the control unit identifies the ignition state of only the pilot burner (4), and a second condition, in which the control unit identifies a simultaneous ignition state of the pilot burner and the main burner (col 3 lines 35-39, “The current through the flame will be higher when the intensity of the pilot flame increases due to the ignition of the main burner flame in the main burner elements adjacent to the pilot. This increase in current or electrical conductivity is due to increased flow rate of burning gas and conduction through the pilot flame to the main flame.”  This paragraph talks about the controller distinguish whether only the pilot burner is on or both the pilot or main burners are on) “so that, by the detection of the measurement or the variation of ionization current, an effective ignition of the main burner is recognized” (this is intended function).
It would have been obvious at the time of filing to modify Chian as taught by Kelly by adding  flame sensor in order to monitor the operation of the pilot and main burners.
Eadie teaches a flame detection electrode is configured to conduct an ionization current which is generated by ionizing effect produced by the flame (abstract “electrode is further configured to measure a flame ionization current associated with the flame”).
It would have been obvious at the time of filing to modify Chian in view of Kelly as taught by Eadie by substituting the flame sensor with a flame sensor that detect ionization current since both sensors are art recognized suitability for an intended purpose (MPEP 2144.07.  They both detects flame), and using one or the other would achieve the same purpose of detecting flame.
Allowable Subject Matter
Claims 2-5 and 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762